UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☑Definitive Proxy Statement ☐Definitive Additional Materials ☐Soliciting Material Pursuant to §240.14a-12 LAKES ENTERTAINMENT, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑No fee required. ☐Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 130 Cheshire Lane Minnetonka, Minnesota 55305 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS July 29, 2015 To the Shareholders of Lakes Entertainment, Inc.: Please take notice that our Board of Directors has called the annual meeting of shareholders of Lakes Entertainment, Inc. (“Annual Meeting”) to be held at the offices of Gray, Plant, Mooty, Mooty & Bennett, P.A., enter, 80 South Eighth Street, Minneapolis , Minnesota at 3:00 p.m. Central Time on July 29, 2015, or at any adjournments or postponements of the Annual Meeting, for the purpose of considering and taking appropriate action with respect to the following: 1. The election of five directors to our Board of Directors; 2. A non-binding advisory vote to approve the compensation of our named executive officers disclosed in the attached proxy statement; 3. The ratification of the appointment of Piercy Bowler Taylor & Kern, Certified Public Accountants, as our independent registered public accounting firm for the 2015 fiscal year; 4. The amendment and restatement of our Bylaws to provide that the Minnesota Control Share Acquisition Act will not apply to, or govern in any manner, us and our shareholders; 5. The approval of our Amended and Restated Rights Agreement, which is intended to help preserve our ability to utilize existing net operating loss carryforwards; and 6. The transaction of any other business as may properly come before the Annual Meeting or any adjournments or postponements of the Annual Meeting. Pursuant to due action of our Board of Directors, shareholders of record on June 19, 2015 will be entitled to notice of, and to vote at, the Annual Meeting or any adjournments or postponements of the Annual Meeting. By Order of the Board of Directors Timothy J. Cope, President, Chief Financial Officer, and Treasurer June 30, 2015 LAKES ENTERTAINMENT, INC. 130 Cheshire Lane Minnetonka, Minnesota 55305 PROXY STATEMENT Annual Meeting of Shareholders to be Held July 29, 2015 This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Lakes Entertainment, Inc. (“Lakes”) to be used at our annual meeting of shareholders (“Annual Meeting”) to be held at the offices of Gray, Plant, Mooty, Mooty & Bennett, P.A., enter, 80 South Eighth Street, Minneapolis , Minnesota at 3:00 p.m. Central Time on Wednesday, July 29, 2015, for the purpose of considering and taking appropriate action with respect to the following: 1. The election of five directors to our Board of Directors; 2. A non-binding advisory vote to approve the compensation of our named executive officers disclosed in the “Executive Compensation” section of this proxy statement (“Say on Pay Proposal”); 3. The ratification of the appointment of Piercy Bowler Taylor & Kern, Certified Public Accountants, as our independent registered public accounting firm for the 2015 fiscal year; 4. The amendment and restatement of the Lakes’ Bylaws to provide that the Minnesota Control Share Acquisition Act will not apply to, or govern in any manner, Lakes and its shareholders; 5. The approval of our Amended and Restated Rights Agreement (the “Rights Agreement”), which is intended to help preserve our ability to utilize existing net operating loss carryforwards; and 6. The transaction of any other business as may properly come before the Annual Meeting or any adjournments or postponements of the Annual Meeting. The approximate date on which we first sent this proxy statement and the accompanying proxy to our shareholders was June 30, 2015. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE 2, 2015. This Proxy Statement for the 2015 Annual Meeting of Shareholders and our 2014 Annual Report are available at www.lakesentertainment.com /proxy . PROXIES AND VOTING Only shareholders of record at the close of business on June 19, 2015 (the “Record Date” for the Annual Meeting) will be entitled to notice of, and to vote at, the Annual Meeting or any adjournments or postponements of the Annual Meeting. There were 13,391,578 shares of our common stock outstanding on the Record Date, which is the only class of our capital stock outstanding at this time. Each share of common stock is entitled to one vote upon each matter to be presented at the Annual Meeting. A quorum, consisting of a majority of the outstanding shares of our common stock entitled to vote at the Annual Meeting, must be present in person or represented by proxy before action may be taken at the Annual Meeting. Each proxy returned to Lakes will be voted in accordance with the instructions indicated on the proxy. If no instructions are indicated on the proxy, it will be voted in favor of the proposals set forth in this proxy statement. For Proposal One, the five nominees who receive the highest number of affirmative votes will be elected as directors. Each of proposals Three, Four and Five requires the affirmative vote of the holders of a majority of the shares of common stock present in person or represented by proxy and entitled to vote at the Annual Meeting. The votes on the Say on Pay Proposal (Proposal Two) are non-binding advisory votes. The Board of Directors will consider our executive compensation to have been approved by shareholders if the Say on Pay Proposal receives more votes “For” than “Against.” Because certain agreements relating to the agreement and plan of merger dated January 25, 2015, among Lakes, Sartini Gaming, Inc. (“Golden Gaming”) and the other parties thereto (as amended, the “Merger Agreement”) could be deemed to give rise to a “control share acquisition” under the Minnesota Control Share Acquisition Act, Section 302A.671, Lyle A. Berman and the other shareholders of Lakes who are parties to such agreements have determined that they will not vote at the Annual Meeting any shares of Lakes’ common stock that in the aggregate represent 20% or more of the voting power of all outstanding shares of Lakes. See “ Proposal Four—Impact on Lakes if Shareholders Approve Proposal Four and Elect to Opt Out of the MCSAA .” 1 Each shareholder who signs and returns a proxy in the form enclosed with this proxy statement has the unconditional right to revoke the proxy at any time prior to its use at the Annual Meeting. A shareholder can change his or her proxy or vote in one of three ways: (1) send a signed notice of revocation to our Secretary to revoke the previously given proxy; (2) send a completed proxy card bearing a later date than the previously given proxy to our Secretary indicating the change in your vote; or (3) attend the Annual Meeting and vote in person, which will automatically cancel any proxy previously given, or the shareholder may revoke his or her proxy in person, but a shareholder’s attendance alone at the Annual Meeting will not revoke any proxy that the shareholder has previously given. If a shareholder chooses either of the first two methods, the shareholder must take the described action prior to the start of the Annual Meeting. Once voting on a particular matter is completed at the Annual Meeting, a shareholder will not be able to revoke his or her proxy or to change his or her vote as to that matter. Unless a shareholder’s proxy is so revoked or changed, the shares of common stock represented by each proxy received by Lakes will be voted at the Annual Meeting and at any adjournments or postponements thereof. If a shareholder’s shares of common stock are held in street name by a broker, bank or other financial institution, such shareholder must contact it to change his or her vote. All shares represented by proxies will be voted for the election of the nominees for the Board of Directors named in this proxy statement, for the Say on Pay Proposal, for the ratification of the appointment of Piercy Bowler Taylor & Kern, Certified Public Accountants, (“PBTK”) as our independent registered public accounting firm for the 2015 fiscal year, for the amendment and restatement of the Lakes’ Bylaws to provide that the Minnesota Control Share Acquisition Act will not apply to, or govern in any manner, Lakes and its shareholders, and for the approval of the Rights Agreement, which is intended to help preserve our ability to utilize existing net operating loss carryforwards, unless a contrary choice is specified. For Proposal One, if any nominee should withdraw or otherwise become unavailable for reasons not presently known, the proxies that would have otherwise been voted for such nominee will be voted for such substitute nominee as may be selected by the Board of Directors. A “withheld” vote will be counted for purposes of determining whether there is a quorum, but will not be voted in favor of the nominee with respect to whom authority has been withheld. A proxy voted “abstain” will not be voted, although it will be considered present and entitled to vote, and thus for Proposals Three, Four and Five, an abstention has the same effect as a negative vote. A broker non-vote is treated as present for purposes of determining a quorum, but will not be counted as shares entitled to vote and will have no effect on the result of the vote. Effect of Not Casting Your Vote .
